DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/641,087 filed on February 21, 2020.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on February 21, 2020.  Currently claims 19-38 remain in the examination. 

Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The submitted drawings are accepted.  However, the overall drawings appear to be blurry and not clear.  Applicant may submit clarity improved replacement drawings.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 19 limits: 
A robot, comprising:
a main body having an upper portion and a lower portion;
a driver provided at the lower portion of the main body, the driver being configured to provide movement of the main body;
a body display extending upward from one side of the upper portion of the main body, the body display including an inclined portion at an upper end thereof;
a receiving space located between the inclined portion and the upper portion of the main body, the receiving space being configured to receive food or goods therein; and
a head display provided on the body display.
	
Examiner’s interpretation/understating of claim 19 using labels and a description of some elements is as follows:  
A robot 1 (figure 1), comprising:
a main body 100 having an upper portion and a lower portion;
a driver 200 provided at the lower portion of the main body, the driver being configured to provide movement of the main body;
 400 extending upward from one side of the upper portion of the main body, the body display including an inclined portion at an upper end thereof – a slanted section accommodating the connection unit 510 and a head display unit 500;
a receiving space located between the inclined portion and the upper portion of the main body, the receiving space being configured to receive food or goods therein; and
a head display 500 provided on the body display.
	It is unclear where the receiving space is in the submitted figures.  It is Examiner’s position that phrase “between the inclined portion and upper portion of the main body” appears to be too broad since they are not physically closely disposed to each other in the figure.  
	Arguendo, between the inclined portion and upper part of the main body, a touch screen 440 and a card insertion port 450 are installed on the body display unit 400.  The receiving space should also be located in some portion of the body 400.  The receiving space as limited in the claim should be a decently sized space in order to “receive food or goods therein.”  It is unclear where the “receiving space” is between the inclined portion and upper portion of the main body.  
	Examiner carefully reviewed the figures and specification, but can’t understand where the receiving space is on the robot.  The only place “receiving space” is mentioned is the claim 19.  
	Accordingly, claim 19 is vague and indefinite since an element – a receiving space is vague and indefinite.  
7.	 Claim 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being directly or through intervening claims, depend on rejected base claim.  

Additional Remarks


Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						

November 17, 2021